DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Status
Claims 1, 8, 15, 16, 19, and 20 are amended.
No claims are canceled.
No newly added claims. 
Claims 1-20 are presented for examination.

Terminal Disclaimer
The terminal disclaimer filed on 11/11/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 10264321 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant's arguments presented in the amendments filed on 11/11/2021 have fully been considered but are moot because of the new ground of rejection. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-6, 8, 10-13, 15, and 17-20  are rejected under U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120163770), in view of Perry (US 20160361646).

Regarding claim 1, Kaiser discloses, a bullet screen information processing method (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), executed by one or more servers (see par. 0236-0237), the method comprising:
acquiring first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook);
obtaining input information corresponding to a frame number range of video data received from a plurality of users that have played the video data at the frame number range (par. 0237-0239 discloses multiple users entering comment at the point in video playback that corresponds to what the user was watching when the comment was posted. par. 0248, fig. 28 discloses, metadata is obtained that relates to the video program and that defines, for a specified time point in the video program, one or more annotations to be invoked at the specified time point);
acquiring friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to retrieve a list of the user's friends and attributes of the friends such as group membership or location, here first user information is user ID that has logged in to social media system such as facebook, and based on user information collecting users friends and attributes of the friends, here second user information is the user’s friends, user’s friends are associated with identified logged in user);
filtering input information corresponding to a frame number range of video data based on the friendship chain data, to obtain first input information associated with the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0234-0247, fig. 27 discloses user selecting filter option 2704, to filter and display ; and
controlling the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 0238 disclose, as the video plays, the set of thumbnail images 2703 moves across the screen from right to left. Thus, when playing the video advances to a scene that is later in time than a particular comment, the thumbnail image associated with that comment will disappear to the left side of the player window 2702 and new thumbnail images will come into view on the right side of the player window, par. 0247, fig. 27 discloses only thumbnail images 2703 corresponding to the selected value in filter tag annotation 2704 are displayed in the player window, i.e. controlling the display of annotation made of user’s friends, during the playback of the video, at the specific time point or frame of the video being played).
Kaiser explicitly does not disclose, the plurality of users including non-friend users and one or more friend users corresponding to the first user;
filtering the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data.
Perry discloses, the plurality of users including non-friend users and one or more friend users corresponding to the first user (par. 0083-0086 discloses user and spectators are making written comments during gaming sessions and recording the 
filtering the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data (par. 0088 discloses filtering can remove comments made by users and spectators that are not friends of the play back viewer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser by including the teaching of users includes non-friend users and one or more friend users and filtering the input information by excluding input information associated with non-friend users that are not included in the friendship chain data, as taught by Perry, to filter the comments from viewers who are not friends of user who is watching the content so that to share the viewing experience with one or more friends, as disclosed in Perry, par. 0003-0004.

Regarding claim 3, the method according to claim 1, 
Kaiser further discloses, wherein filtering input information for
video data based on the friendship chain data to obtain first input information associated with the second user information in the friendship chain data comprises:
obtaining the second user information associated with the first user information from the friendship chain data (par. 0237 discloses user login to Facebook  while watching video,  par. 0238 discloses comments of the user or the ; and 
filtering the input information based on the second user information to obtain first input information associated with the second user information (par. 0235, fig. 27 discloses an example screen display that may be produced using switched annotations to filter the display of icons having values obtained from an external social graph, further explained in par. 0243, filtering by defining an annotation vie selection option 2704).

Regarding claim 4, the method according to claim 3, 
Kaiser further discloses, wherein filtering the input information based on the second user information to obtain first input information associated with the second user information comprises:
searching, based on the second user information, pre-configured mapping relationships between index identifiers and user information for at least one index identifier matched with the second user information, the at least one index identifier forming a first index identifier set (par. 0243 discloses displaying friends is filtered based on current value of filter key (i.e. index identifier), where an annotation 2704 that displays one or more filter tags with associated radio buttons, i.e. set of index identifier. Selecting a particular radio button causes annotation 2704, in response, to set the value of the filter key to the selected value, i.e. filtering comments from users which ;
matching the first index identifier set with a pre-configured index identifier set of input information for the video data, to obtain a successfully-matched second index identifier set, index identifiers in the second index identifier set satisfying the first index identifier set and the second index identifier set simultaneously (par. 0234-0245 discloses filtering based on selected value from list 2704, the player logic is configured to display a particular annotation for a particular one of the thumbnail images 2703 only when the current value in the datastore of the filter key specified in that particular annotation matches one of the values that are also defined in the filter tag for that particular annotation, i.e. user’s friends locations (i.e. set of location such as SF, CA that is set of second index identifier) is preconfigured and user friends is associated with comments (i.e. input information) made by user’s friends, filtering comment based on preconfigured information = matching or satisfying the value selected in list 2704 (first index identifier) with user’s friend’s locations identifier (second index identifier set) to obtain filtered list of comments to be displayed that belongs to friends from location of Cal or SF); and
obtaining input information matched with the index identifiers in the second index identifier set to serve as the first input information (par. 0234-0245 discloses filtering based on selected value from list 2704, the player logic is configured to display a particular annotation for a particular one of the thumbnail images 2703 only when the current value in the datastore of the filter key specified in that particular annotation matches one of the values that are also defined in the filter tag for that ).

Regarding claim 5, the method according to claim 1, 
Kaiser further discloses, wherein after the first input information and the video data are output, the method further comprises:
detecting an input request for a first piece of the first input information from the user equipment of the first user, the first piece of the first input information being generated by a second user having an identifier included in the second user information (par. 0238, fig. 27 discloses thumbnail image 2703 and comments (i.e. the first piece of the first input information) from user’s friends from social graph, made at point in video, thumbnail image represents and identifies a comment that was made at that point in the video by the Facebook user who is depicted (i.e. identifier of the Facebook friend is included in the thumbnail (i.e. second user information)) in the thumbnail image, par. 0240 fig. 27 discloses, selecting one particular friend (i.e. detecting an input request for the comment made by user’s friend) opens up private messaging to that friend, for example, using message window 2712);
controlling output and display of an input area on the user equipment of the first user based on the input request, the input area being associated with the first input information (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend, for example, using message window 2712, i.e. replay window to the commend made by user’s friend is displayed that is an input area ; and
obtaining second input information via the input area, the second input information being a reply to the first piece of the first input information from the first user (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712 (i.e. the input area), i.e. private messaging to friend = second input information being reply to original comment from friend).

Regarding claim 6, the method according to claim 5, 
Kaiser further discloses, further comprising: controlling the second input information corresponding to the frame number range of the first piece of the first input information and the video data to be output to a user equipment that plays the video data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712 (i.e. reply area from user is controlled for displaying that is corresponds to original comment (i.e. first input information)).

Regarding claim 8, Kaiser discloses, a bullet screen information processing system (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), comprising:
a processor (see par. 0346); and
a memory storing instructions executable by the processor (see par. 0346); wherein the processor is configured to:
acquire first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook); 
obtain input information corresponding to a frame number range of video data received from a plurality of users that have played the video data at the frame number range (par. 0237-0239 discloses multiple users entering comment at the point in video playback that corresponds to what the user was watching when the comment was posted. par. 0248, fig. 28 discloses, metadata is obtained that relates to the video program and that defines, for a specified time point in the video program, one or more annotations to be invoked at the specified time point);
acquire friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to ;
filter input information corresponding to a frame number range of video data based on the friendship chain data, to obtain first input information associated with 10 the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the annotation displayed, range can include single frame or more than one frame, par. 0234-0247, fig. 27 discloses user selecting filter option 2704, to filter and display particular annotation (i.e. first input information) from friends (i.e. the second user information)); and
control the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 0238 disclose, as the video plays, the set of thumbnail images 2703 moves across the screen from right to left. Thus, when playing the video advances to a scene that is later in time than a particular comment, the thumbnail image associated with that comment will disappear to the left side of the player window 2702 and new thumbnail images will come into view on the right side of the player window, par. 0247, fig. 27 discloses only .
Kaiser explicitly does not disclose, the plurality of users including non-friend users and one or more friend users corresponding to the first user;
filtering the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data.
Perry discloses, the plurality of users including non-friend users and one or more friend users corresponding to the first user (par. 0083-0086 discloses user and spectators are making written comments during gaming sessions and recording the game play, par. 0037 discloses comments made by uses who are friends and users who are not friends to each other);
filter the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data (par. 0088 discloses filtering can remove comments made by users and spectators that are not friends of the play back viewer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser by including the teaching of users includes non-friend users and one or more friend users and filtering the input information by excluding input information associated with non-friend users that are not included in the friendship chain data, as taught by Perry, to filter the Perry, par. 0003-0004.

Regarding claim 10, Kaiser meets the claim limitations as set forth in claim 3.

Regarding claim 11, Kaiser meets the claim limitations as set forth in claim 4.

Regarding claim 12, Kaiser meets the claim limitations as set forth in claim 5.

Regarding claim 13, Kaiser meets the claim limitations as set forth in claim 6.

Regarding claim 15, Kaiser discloses, a non-transitory computer storage medium, storing computer-executable instructions (see par. 0346) for executing a bullet screen information processing method (par. 0216-0217 discloses an annotation element is used to display a graphic on screen, annotations may comprise graphical images, buttons, text messages, labels, and other elements that may be displayed in a variety of locations overlaid on a video segment or near a video player window that is showing a video segment), the method comprising:
acquiring first user information based on an identifier of a first user logged in on a user equipment (par. 0237 discloses while watching video, user can log in to Facebook);
obtaining input information corresponding to a frame number range of video data received from a plurality of users that have played the video data at the frame number range (par. 0237-0239 discloses multiple users entering comment at the point in video playback that corresponds to what the user was watching when the comment was posted. par. 0248, fig. 28 discloses, metadata is obtained that relates to the video program and that defines, for a specified time point in the video program, one or more annotations to be invoked at the specified time point);
acquiring friendship chain data based on the first user information, the friendship chain data comprising second user information associated with the first user information (par. 0246 discloses specifying filter tag for an annotation, player logic may be configured to perform, in response to determining that the user has logged into a social media system such as Facebook, issuing a query to the social graph to retrieve a list of the user's friends and attributes of the friends such as group membership or location, here first user information is user ID that has logged in to social media system such as facebook, and based on user information collecting users friends and attributes of the friends, here second user information is the user’s friends, user’s friends are associated with identified logged in user);
filtering input information corresponding to a frame number range of video data based on the friendship chain data, to obtain first input information associated with the second user information in the friendship chain data (par. 0225 discloses annotation may be used to include or display one of several annotations at a certain point in time, i.e. annotation displayed at certain point in time of video = frame number range of annotation, here frame number range is a frame at which the ; and
controlling the first input information and the video data to be output to the user equipment, the first input information being presented by the user equipment during a playback of the video data at the frame number range (par. 0238 disclose, as the video plays, the set of thumbnail images 2703 moves across the screen from right to left. Thus, when playing the video advances to a scene that is later in time than a particular comment, the thumbnail image associated with that comment will disappear to the left side of the player window 2702 and new thumbnail images will come into view on the right side of the player window, par. 0247, fig. 27 discloses only thumbnail images 2703 corresponding to the selected value in filter tag annotation 2704 are displayed in the player window, i.e. controlling the display of annotation made of user’s friends, during the playback of the video, at the specific time point or frame of the video being played).
Kaiser explicitly does not disclose, the plurality of users including non-friend users and one or more friend users corresponding to the first user;
filtering the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data.
Perry discloses, the plurality of users including non-friend users and one or more friend users corresponding to the first user (par. 0083-0086 discloses user 
filtering the input information by excluding pieces of input information associated with the non-friend users that are not included in the friendship chain data (par. 0088 discloses filtering can remove comments made by users and spectators that are not friends of the play back viewer).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser by including the teaching of users includes non-friend users and one or more friend users and filtering the input information by excluding input information associated with non-friend users that are not included in the friendship chain data, as taught by Perry, to filter the comments from viewers who are not friends of user who is watching the content so that to share the viewing experience with one or more friends, as disclosed in Perry, par. 0003-0004.

Regarding claim 17, Kaiser meets the claim limitations as set forth in claim 3.

Regarding claim 18, Kaiser meets the claim limitations as set forth in claim 4.

Regarding claim 19, Kaiser meets the claim limitations as set forth in claim 5.

Regarding claim 20, Kaiser meets the claim limitations as set forth in claim 6.


Claims 2, 9, and 16 are rejected under U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120163770), in view of Perry (US 20160361646), in further view of Lanza et al. (US 20100199182).

Regarding claim 2, the method according to claim 1, 
Kaiser further discloses, wherein before filtering the input information for the video data based on the friendship chain data, the method further comprises:
obtaining the input information, wherein the input information comprises at least one piece of input information (par. 0237 discloses while watching a video as shown in player window 2702, a user can log in to Facebook from within the player and post a comment on what the user is seeing, i.e. system obtains user comments (i.e. the input information)). 
Kaiser explicitly does not disclose, for each piece of the input information, allocating an index identifier, establishing a mapping relationship between the index identifier and user information associated with the piece of the input information, and establishing a mapping relationship between the index identifier and the video data, wherein the mapping relationship between the index identifier and the video data indicates a frame number range corresponding to the piece of the input information. 
Lanza discloses, for each piece of the input information, allocating an index identifier (par. 0057 discloses user adding a comment on portion of a video, par. 0052 discloses each comment includes a time index 253, a user ID and a comment, i.e. each comment is allocated with an time index), establishing a mapping relationship between the index identifier and user information associated with the piece of the input information (par. 0052 discloses each comment includes a time index 253, a user ID and a comment, The user ID includes an identification of the commenter i.e. mapping is established between time index and user ID which has entered the comment (i.e. input information)), and establishing a mapping relationship between the index identifier and the video data (par. 0052 discloses time index includes a start time and end time of a comment, par. 0057 discloses The start time is based on the point in time that the video 113 was at when the user 155 selected the "ADD COMMENT" button. The end time is a predefined length, such as 20 seconds, or at a selected elapsed time from the video 113, i.e. mapping is established between time index and video data where video data includes start time and end time point during which user entered the comment), wherein the mapping relationship between the index identifier and the video data indicates a frame number range corresponding to the piece of the input information (par. 0057 discloses The start time is based on the point in time that the video 113 was at when the user 155 selected the "ADD COMMENT" button. The end time is a predefined length, such as 20 seconds, or at a selected elapsed time from the video 113).  
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser  in view of Perry by teaching of associating and index identifier with comments or annotation and mapping the index identifier with user associated with annotation and mapping index identifier with video data that indicates frame range corresponding to annotation, as taught by Lanza, to use intelligent type of indexing of interesting portions of the presentation for finding and commenting on portions of a presentation, as disclosed in Lanza, par. 0003.

Regarding claim 9, Kaiser in view of Perry in further view of Lanza meets the claim limitations as set forth in claim 2.

Regarding claim 16, Kaiser in view of Perry in further view of Lanza meets the claim limitations as set forth in claim 2.


Claims 7 and 14 are rejected under U.S.C. 103 as being unpatentable over Kaiser et al. (US 20120163770), in view of Perry (US 20160361646), in further view of Liu et al. (US 20160337304).

Regarding claim 7, the method according to claim 5, 
Kaiser further discloses, controlling the display of the input area when obtaining the second input information via the input area (par. 0240, fig. 7 discloses selecting one particular friend opens up private messaging to that friend using message window 2712, i.e. reply area (i.e. input area for second input, here first input being original comment from user’s friend) from user is controlled for displaying that is corresponds to original comment (i.e. first input information)).
	Kaiser explicitly does not disclose, the input area to include the identifier of the second user.
LIU discloses, the input area to include the identifier of the second user (par. 0041 fig. 3 discloses, input area for reply to comment from person E, the reply box as shown in fig. 3 includes identifier of user E (i.e. here second user, as first user is the one replying to user E). 
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to modify Kaiser in view of Perry by teaching of reply input area to include identifier of original user or friend, as taught by LIU, to allow user to reply to the specific comments that identifies the original user, as disclosed in LIU, par. 0005 and 0041, fig. 3.

Regarding claim 14, Kaiser in view of Perry in further view of LIU meets the claim limitations as set forth in claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKSHAY DOSHI whose telephone number is (571)272-2736. The examiner can normally be reached M-F 9:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on (571)272-3982. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D/Examiner, Art Unit 2423                                                                                                                                                                                                        
/BENJAMIN R BRUCKART/Supervisory Patent Examiner, Art Unit 2423